DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“measuring and detecting transmitting device”—as recited in claims 5 and 6; and
“drilling position calculation device”—as recited in claims 6 and 10
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed function, and equivalents thereof. A review of the Specification shows that there does not appear to be a corresponding structure for either of the 35 U.S.C. 112(f) limitations.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of one or more of these corresponding structures, Applicant must identify the corresponding structure, respectively, with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Claim 1 is directed to a process. The claim is directed to judicial exceptions in the form of an abstract ideas—in this case: (i) mathematical concepts; (ii) mental processes (concepts performed in the human mind—such as observation, evaluation, judgement, and/or opinion); and (iii) methods of organizing human activity (e.g., managing personal behavior or relationships or interactions between people (including following rules or instructions)). In particular, these abstract ideas include: (A) a piling step, wherein a plurality of supporting columns are built in a water area; (B) a platform setting step, which includes additional building; (C) a drilling path planning step, wherein a drilling path is planned based on the design of a drain pipe, so that drilling angle, drilling distance, drilling depth, drilling curvature, and drilling length of the drilling target are able to be obtained; (D) a coil deploying step, where laying of a coil is based on the design of the drain pipe; and (E) a guiding step, which includes connecting a piece of drill pipe to the rear of a drill bit each time the drill bit moves forward a determined distance.
The claim recites additional elements—inter alia: supporting columns, a platform, drilling equipment, etc. However, none of these additional elements apply, rely on, or use, the judicial exceptions in a manner that imposes a meaningful limit on said judicial exceptions. For instance, none of these additional elements are tied to the planning required in the drilling path planning step. Additionally, the limitation “and each time when the drill bit moves forward a determined distance” appears to be insignificant extra-solution activity—e.g., in the form of data gathering. See MPEP § 2106.05(g). In view of these findings, the additional elements recited in the claim do not appear to integrate the judicial exceptions into a practical application. See MPEP §§ 2106.05(a)–2106.05(h).
Also, when considering claim 1, as a whole, the claim does not recite additional elements that amount to significantly more than the judicial exceptions per se. For example, as conveyed above, determining of the distance is insignificant extra-solution activity and thus fails to amount to significantly more than the judicial exceptions. Moreover, as also conveyed above, the other additional elements also not tied to the judicial exceptions. As such, all of the additional elements recited do not amount to significantly more than the judicial exceptions. And in this vein, the judicial exceptions appear to be generally linked to the field of sludge. See MPEP § 2106.05(h). 
In view of these findings, it is respectfully submitted that claim 1 is patent ineligible.
Claims 2–10 are each directed to the process of claim 1. Each of claims 2–10 are therefore directed to the judicial exceptions described above. These claims, respectively, recite additional elements. However, upon inspection of each claim, the additional elements therein do not appear to apply, rely on, or use, each of the judicial exceptions in a manner that imposes a meaningful limit on both judicial exceptions. As such, the additional elements recited in claims 2–10 do not appear to integrate the judicial exceptions into one or more practical applications. See MPEP §§ 2106.05(a)–2106.05(h). Moreover, it is respectfully submitted that when considering each dependent claim as a whole, none of these claims amount to significantly more than either of the judicial exceptions. Put another way, none of these dependent claims include additional elements that amount to significantly more than either of the judicial exceptions. Thus, when considering each dependent claim as a whole, the judicial exceptions still appear to be generally linked to the field of sludge. See MPEP § 2106.05(h). And in view of these findings, it is respectfully submitted that claims 2–10 are patent ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a drain pipe used for cleaning a drain pipe, wherein the drain pipe includes”. The claim goes on to recite additional recitations of “the drain pipe”. Respectfully however, the language “the drain pipe” is indefinite: because the claim specifies that there are two drain pipes and it is unclear which of these two drain pipes is being referred to. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claims 1 and 3 recite the limitation “the waste”. There is insufficient antecedent basis for this limitation.
Claim 4 recites the limitation “the floating waste”. There is insufficient antecedent basis for this limitation.
Claims 5 and 6 recite the limitation “measuring and detecting device”. The Specification does not appear to define this term and it is unclear what subject matter Applicant intended to encompass with this limitation.
Claims 6 and 10 recite the limitation “drilling position calculation device”. The Specification does not appear to define this term and it is unclear what subject matter Applicant intended to encompass with this limitation.
Claim 6 recites the limitation “the drill pipes”. There is insufficient antecedent basis for this limitation.
Claim 9 recites the limitation “the plurality of drill pipes”. There is insufficient antecedent basis for this limitation.
Claim 10 recites the limitations “the measuring and detecting transmitting device” and “the drilling position calculation device using the horizontal direction drilling (HDD)”. There is insufficient antecedent basis for these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed January 6, 2020 (“Spec.”)